Citation Nr: 0511620	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  03-05 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to November 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to service connection for hepatitis C.  A hearing 
was held before the undersigned at the RO in April 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

VA medical records associated with the veteran's claim show 
that blood tests performed in September 2001 indicated that 
he was positive for hepatitis C.  The veteran denied having 
any history of intravenous drug use or unsafe sexual 
practices that may have exposed him to hepatitis C and 
asserts that he was exposed to hepatitis C during active duty 
in 1972 while receiving immunization inoculations for various 
diseases via a jet injector gun.  He contends that the 
medical technology used at the time of his military service 
for performing mass inoculations inadvertently exposed him to 
traces of blood from other servicemen undergoing 
immunizations from the same jet injector gun.  He advances 
the theory that this exposure placed his system in contact 
with the blood of a person (or multiple persons) infected 
with hepatitis C, resulting in his later development of this 
disease.  In support of his claim, he has submitted copies of 
several medical studies reviewing the mass inoculation jet 
injector systems in use at the time of his service and how 
they may have exposed individuals inoculated with these 
systems to the body fluids of others, thereby acting as a 
vector for spreading blood-borne diseases.  In view of this, 
the case should be referred to, to the extent possible, a VA 
physician with a background in epidemiology.  The physician 
should review the veteran's medical history and provide a 
nexus opinion regarding the veteran's current diagnosis of 
hepatitis C.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  

The veteran also alleges that he was exposed to the blood of 
another person during basic training when a fellow soldier in 
his training platoon attempted suicide by slashing his 
wrists.  

In view of the foregoing discussion, the case is REMANDED to 
the AMC for the following actions:

1.  The RO should submit the veteran's 
claims file to a VA physician with a 
background in epidemiology.  The 
physician should be asked to review the 
veteran's medical history contained 
within his claims folder and then 
present an opinion addressing the 
following question:

In view of the veteran's medical 
history, with hepatitis C first 
noted in 2001, and the scientific 
studies addressing the safety 
issues regarding medical technology 
for providing mass immunizations in 
the early 1970's, what is the 
likelihood that the veteran's 
hepatitis C was the result of 
exposure during service to infected 
blood transmitted to him via the 
types of jet injector guns used at 
the time for performing mass 
inoculations?  (If the physician 
must resort to speculation to 
support his opinion, then he should 
so state in his commentary.)


2.  Following the aforementioned action, 
the claim of entitlement to service 
connection for hepatitis C should be 
considered based on all evidence of 
record.  If the  benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case containing notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.  The case should then be 
returned to the Board for appellate 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


